OFFICE OF THE UNITED STATES TRUSTEE

TIFFANY L. CARROLL
Acting United States Trustee
CURTIS CHING 3931
Assistant United States Trustee
1132 Bishop Street, Suite 602
Honolulu, Hawaii 96813
Telephone: (808) 522-8154
Ustpregion15.hi.ecf@usdoj.gov

                                  DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
                                   BANKRUPTCY DIVISION

In re                               )                CASE NO. 19-00010
                                    )                (Chapter 11)
ARCHBISHOP OF AGANA,                )
a Corporation Sole,                 )                Date: February 21, 2020
                                    )                Time: 9:30 a.m.
                        Debtor.     )                Judge: Hon. FRANCES
____________________________________)                TYDINGCO-GATEWOOD

          UNITED STATES TRUSTEE’S STATEMENT REGARDING MOTION
         FOR ORDER APPOINTING UNKNOWN CLAIMS REPRESENTATIVE

        The United States Trustee respectfully submits this statement regarding the Debtor’s

Motion For Order Appointing Unknown Claims Representative (“Motion”) filed on January 16,

2020.

        The United States Trustee takes no position regarding the Motion except as follows:

        The fees of the Unknown Claims Representative (“UCF”), if one is appointed, should be

subject to the interim fee procedures set out in the Court’s order dated March 11, 2019.

        The fees of the UCR, if one is appointed, should be capped at $50,000. The United States

Trustee notes that the same person proposed to serve as the UCR, in the three most recent

diocese or archdiocese cases in which he was appointed as an unknown claims representative,


                                                1




               Case 19-00010 Document 349 Filed 02/15/20 Page 1 of 2
was capped at $50,000.1

       In addition, in the most recently filed case (In re Roman Catholic Bishop of Great Falls,

Montana, Case no. 17-60271), the unknown claims representative’s hourly rate was $450/hour.

See Docket No. 361. The Debtor should explain any negotiations it held with the proposed UCF

on how it arrived at a higher hourly rate with no cap on fees.

       DATED:          February 14, 2020

                                                     TIFFANY L. CARROLL
                                                     Acting United States Trustee

                                                     By: /s/ CURTIS CHING
                                                     Assistant U.S. Trustee




1   The three cases are:
    1. In re Roman Catholic Bishop of Great Falls, Montana, Case No. 17-60271 (hourly rate:
       $450/hour capped at $50,000, plus expenses). See Docket No. 361, paragraph 21.
    2. In re Diocese of Duluth, Case No. 15-50792 (hourly rate $550/hour, requiring further
       leave of court to incur fees and expenses in excess of $50,000). See Docket No. 328,
       paragraph 5.
    3. In re The Archdiocese of Saint Paul and Minneapolis, Case No. 15-30125 (hourly rate:
       $550/hour with fees and expenses capped at $50,000, requiring further leave of court to
       incur fees and expenses in excess of $50,000). See Docket No. 969, paragraph 5.

                                                 2




               Case 19-00010 Document 349 Filed 02/15/20 Page 2 of 2
